111 Ga. App. 29 (1965)
140 S.E.2d 514
JENKINS
v.
SOUTHWIRE COMPANY.
40883.
Court of Appeals of Georgia.
Decided January 5, 1965.
Rehearing Denied January 21, 1965.
Sanders, Mottola & Haugen, Willis Ga. Haugen, Gilbert & Head, Henry Head, for plaintiff in error.
Oscar W. Roberts, Jr., Reuben Word, contra.
*35 PANNELL, Judge.
The providing of the private walkway by the defendant in the present case, for the use of its invitees, such as the plaintiff, which walkway was in part about 5 feet above a loading ramp, was the equivalent of providing a walkway with an excavation immediately adjacent thereto. It is the duty of a landowner not to maintain on his premises an excavation in dangerous proximity to a private walkway used by the owner's invitees so that persons passing along such way may be injured if, while in the exercise of ordinary care, by necessity or accident, they slightly deviate from such way. Greenfield v. Watson, 54 Ga. App. 9 (187 S.E. 183); Wright v. Southern R. Co., 62 Ga. App. 316, 318 (7 SE2d 793); McMahen v. Nashville, Chattanooga &c. R. Co., 68 Ga. App. 397, 401 (23 SE2d 81); Cox v. Greenfield, 50 Ga. App. 699 (179 S.E. 178). The petition sufficiently alleges the negligent breach of such duty on the part of the defendant *30 and that such breach was the proximate cause of the injury and damage to plaintiff. The trial judge erred in sustaining the general demurrer to the petition.
Judgment reversed. Felton, C. J., and Frankum, J., concur.